*443ON MOTION FOR REHEARING.
Guerry, J.
It is insisted by counsel for plaintiff in error that, this court having stated that “It is true that if equivocal statements are made with a view of getting the benefit of two or more inconsistent theories as to his right to recover, or if the complaint is based upon different versions with respect to the facts which give rise thereto, the petition is duplicitous” (see Orr v. Cooledge, supra), or words similar in effect, it has failed to make a practical application of that rule to the facts of the present case. If this were a suit against the W. S. Gentry Furniture Company alone, this criticism might be well founded, for under the facts as pleaded the W. S. Gentry Furniture Company might be liable for a failure to transfer the stock and also for a conversion thereof, and in such a case would be entitled to have it made clearly to appear on which set of facts the plaintiff was relying. As was pointed out in the original opinion, this suit is against the W. S. Gentry Furniture Company and J. O. Fowler jointly. If this suit were treated as an action for failure to transfer the stock, J. O. Fowler would not be a proper party thereto, because the duty of transferring the stock is the duty of the corporation alone. By his action in suing the furniture company and J. O. Fowler jointly, it becomes a suit for a tort, committed by the officer or agent, Fowler, for which the corporation is also liable. A direct conversion of the stock is alleged for which both defendants are liable. In the case of Rushin v. Central of Ga. Ry. Co., 128 Ga. 726 (58 S. E. 357), it was said: “In stating the narrative of facts upoñ which a recovery is sought it is common, especially in actions of this kind, for the plaintiff to state matters from which it appears that he may have another cause of action, either by way of amplification or as strengthening his description of the cause of action on which he relies, when it is obvious he does not rest his claim of recovery upon them. These superfluous statements are but surplusage; they mar the symmetry of the petition, but do not destroy it by making it double.” “A suit 'should be treated as an action ex delicto, when it is manifest from the allegations and structure of the petition that the plaintiff is seeking a recovery because of the defendant’s breach of duty, and not on account of its breach of contract.’ . . Miller v. Ben H. Fletcher Co., 142 Ga. 668 (83 S. E. 521).” Bates v. Madison County, 32 Ga. App. 370 (123 S. E. 158), We remain of the *444opinion that the action as brought was one against both defendants as joint tort feasors for the wrongful conversion of the stock.

Rehearing denied.